            Case 1:19-cv-01442-CCB Document 77 Filed 01/07/21 Page 1 of 4

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                       Baltimore Division

 Heaven White, et al.,

 Plaintiffs,

 v.                                                  Civil Action No. 1:19-cv-01442-CCB

 The City of Annapolis by and through the
 City Council, et al.,

 Defendants.



PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT CITY OF ANNAPOLIS’
               OBJECTION TO PLAINTIFFS’ FILING ECF 72

       Plaintiffs, by and through their undersigned counsel, P. Joseph Donahue and Lisa Marie

Sarro of The Donahue Law Firm, Kathleen M. Hughes and Amy B. Siegel, of Maryland Legal

Aid, attorneys, and pursuant to Rule 5.2 of the Federal Rules of Civil Procedure, Local Rule

105.11, and ABA Rule 2.9, move this Court as follows:

       1.       It was the collective belief of undersigned counsel that the Court’s December 28,

2020 direction to counsel called for an ex parte submission of information regarding the specifics

of the settlement distribution and fees as regards the Plaintiffs in this matter. That belief was the

representation that undersigned would be submitting a filing “under seal,” which was made

without objection of Defendant’s counsel. Had there been any objection, undersigned would

have sought to supply the Court with the requested information in such a way as to protect this

information from the public domain and from Defendants.

       2.       Local Rule 105.11 references “[a]ny motion seeking sealing.” The information

requested by the Court and filed by undersigned was not the basis of any motion but was submitted

at the direction of the Court.

                                                 1
            Case 1:19-cv-01442-CCB Document 77 Filed 01/07/21 Page 2 of 4

       3.       ECF 72 was not an ex parte communication per se, as Defendant had the

opportunity to respond or object at the time the Court requested its submission. However, even

if this was an ex parte communication, it is self-evident that the contents of ECF 72, which speak

only to the division of the settlement amongst Plaintiffs, by its nature, has no substantive effect

on this litigation, and as a result, the Court is authorized to accept this type of information ex parte

for its benefit pursuant to ABA Rule 2.9.

       4.       Plaintiffs incorporate as though set forth fully herein, ECF 73 and the relief

requested therein, to wit, that Defendant’s objection be overruled, and that the parties be directed

to finalize all issues related to Paragraph 36 of the Consent Decree for the Court’s consideration.



Date: January 7, 2021



                                                       Respectfully Submitted,



                                                       The Donahue Law Firm

                                               By:     /s/ P. Joseph Donahue
                                                       P. Joseph Donahue, Esquire
                                                       Bar Number: 06245
                                                       18 West Street
                                                       Annapolis, Maryland 21401
                                                       Telephone: 410-280-2023
                                                       Fax: 410-280-0905
                                                       Email: pjd@thedonahuelawfirm.com

                                                       /s/ Lisa M. Sarro
                                                       Lisa M. Sarro
                                                       Bar Number: 14803
                                                       lmsarro@mdlab.org
                                                       P.O. Box 907
                                                       Annapolis, Maryland 21404




                                                  2
Case 1:19-cv-01442-CCB Document 77 Filed 01/07/21 Page 3 of 4

                                  Maryland Legal Aid – Anne Arundel
                                  County Office

                           By:    /s/ Kathleen M. Hughes
                                  Kathleen M. Hughes
                                  Bar Number: 14892
                                  khughes@mdlab.org



                                  Telephone: 410-972-2700
                                  Fax: 410-269-8916

                                  /s/ Amy B. Siegel
                                  Kathleen M. Hughes
                                  Bar Number: 20983
                                  asiegel@mdlab.org
                                  Telephone: 410-972-2700
                                  Fax: 410-269-8916
                                  Attorneys for Plaintiffs




                              3
         Case 1:19-cv-01442-CCB Document 77 Filed 01/07/21 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Response in Opposition was electronically
served upon:

       E.I. Cornbrooks, IV, Esq.
       Michael B. Rynd, Esq.
       Karpinski, Colaresi & Karp, P.A.
       Suite 1850, 120 E. Baltimore Street
       Baltimore, MD 21202
       scornbrooks@bkcklaw.com
       mrynd@bkcklaw.com
       Attorneys for Defendants City of Annapolis

       Carrie Blackburn Riley, Esq.
       Blackburn Riley, LLC
       222 Courthouse Court, Ste. 2F
       Baltimore, MD 21204
       cbr@blackburnriley.com
       Attorneys for Defendants Housing Authority of the City of Annapolis


                                                    /s/ P. Joseph Donahue
                                                    P. Joseph Donahue, Esquire




                                               4
